                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

MICHAEL STREETER,

                    Plaintiff,                                    4:18CV3077

      vs.
                                                           PROGRESSION ORDER
SAEILO, INC.,                                                  (AMENDED)

                    Defendant.



      IT IS ORDERED that Joint Motion to Extend (Filing No. 37) is granted, and the Final
      Progression Order (Filing No. 21) is amended as follows:

      1)     The jury trial of this case is set to commence before John M. Gerrard, Chief
             United States District Judge, in Courtroom 1, United States Courthouse, Lincoln,
             Nebraska, a 9:00 a.m. on October 21, 2019, or as soon thereafter as the case
             may be called, for a duration of seven (7) trial days. This case is subject to the
             prior trial of criminal cases and other civil cases that may be scheduled for trial
             before this one. Jury selection will be held at the commencement of trial.

      2)     The Pretrial Conference is scheduled to be held before the undersigned
             magistrate judge on October 8, 2019 at 10:00 a.m., and will be conducted by
             internet/telephonic conferencing. Counsel shall use the conferencing instructions
             assigned to this case to participate in the conference. The parties’ proposed
             Pretrial Conference Order and Exhibit List(s) must be emailed to
             zwart@ned.uscourts.gov, in Word format, by 5:00 p.m. on October 4, 2019.

      3)     A telephonic conference to discuss the status of case progression and the
             parties’ interest in mediation will be held with the undersigned magistrate judge
             on May 1, 2019 at 10:00 a.m. by telephone. Counsel shall use the conferencing
             instructions assigned to this case to participate in the conference. This
             conference will be cancelled if the court is advised prior to the conference that
             the parties have selected a mediator and intend to mediate the case prior to July
             1, 2019.

      4)     The deadline for complete expert disclosures for all expert witnesses expected to
             testify at the trial for the defense, (both retained experts, (Fed. R. Civ. P.
             26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is April 19,
             2019.

      5)     The deadlines for deposing experts are:

                    For the plaintiff(s):                 April 19, 2019
             For the defendant(s):                  June 4, 2019

6)    The deposition deadline is June 4, 2019.

          a. The maximum number of depositions that may be taken by the plaintiffs
             as a group and the defendants as a group is 10.

          b. Depositions will be limited by Rule 30(d)(1).


7)    The deadline for filing motions to dismiss and motions for summary judgment is
      June 4, 2019.

8)    The deadline for filing motions to exclude testimony on Daubert and related
      grounds is June 4, 2019.

9)    Motions in limine shall be filed seven days before the pretrial conference. It is not
      the normal practice to hold hearings on motions in limine or to rule on them prior
      to the first day of trial. Counsel should plan accordingly.

10)   The parties shall comply with all other stipulations and agreements recited in
      their Rule 26(f) planning report that are not inconsistent with this order.

11)   All requests for changes of deadlines or settings established herein shall be
      directed to the undersigned magistrate judge, including all requests for changes
      of trial dates. Such requests will not be considered absent a showing of due
      diligence in the timely progression of this case and the recent development of
      circumstances, unanticipated prior to the filing of the motion, which require that
      additional time be allowed.




Dated this 5th day of March, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge




                                        2
